TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 20, 2015



                                        NO. 03-13-00400-CV


       Glenn Hegar, Comptroller of Public Accounts of the State of Texas, Appellant

                                                 v.

                                        Ryan, LLC, Appellee




        APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES PURYEAR AND GOODWIN
          AFFIRMED IN PART; REVERSED AND RENDERED IN PART --
                      OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on May 10, 2013. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in portions

of the trial court’s judgment. The Court affirms the trial court’s judgment to the extent the trial

court declared illegal and invalid the nine categories of transactional detail and supporting

documentation requirements in subsection (a)(4)(A) and (C) of the 2011 rule and subsections

(a)(4)(C) and (E) and the last sentence of subsection (e)(3) of the 2013 rule. We reverse the trial

court’s judgment to the extent that the trial court found other challenged provisions in the rule, as

adopted in 2011 and as amended in 2013, illegal and invalid and render judgment declaring those

provisions to be facially valid. Each party shall bear their own costs relating to this appeal, both

in this Court and in the court below.